                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 PAUL KAI TAYLOR,                                   CV 17-00139-GF-JTJ

             Plaintiff,

       vs.                                                  ORDER

 CASCADE COUNTY, CASCADE
 COUNTY DETENTION CENTER,
 COMMANDER O’FALLEN, BOB
 EDWARDS, C/Os BENNETT, LIGHT,
 VANZOUT, TIBBETTS, GAMEON, and
 WALTERS,

             Defendants.

      Plaintiff Paul Taylor is proceeding in forma pauperis and without counsel.

He is a former prisoner who has been released from custody. (Notice of Change of

Address, Doc. 20.) On June 22, 2018, Defendants filed a motion for summary

judgment arguing that this matter should be dismissed because Mr. Taylor failed to

exhaust his administrative remedies as required by the Prison Litigation Reform

Act. 42 U.S.C. § 1997(e)(a). (Doc. 21.) On September 12, 2018, Defendants

filed a Motion for Sanctions based upon Mr. Taylor failing to appear for his

deposition. (Doc. 28.) On September 21, 2018, Defendants filed a motion in

limine. (Doc. 28.) On September 27, 2018 and November 20, 2018, Defendants


                                        1
filed Notices indicating that documents mailed to Mr. Taylor at his last known

address were returned in the mail. (Docs. 30, 35.) Mr. Taylor has not responded

to any of Defendants’ motions.

      The Local Rules for the District of Montana provide:

      (b)    Dismissal Due to Failure to Notify. The Court may dismiss a
             complaint without prejudice or strike an answer when:
             (1) a document directed to the attorney or self-represented
                  party by the court has been returned to the court as not
                  deliverable; and
             (2) the court fails to receive within 60 days of this return a
                  written communication from the attorney or
                  self-represented party indicating a current address for
                  service.

L.R. 5.2(b). On October 17, 2018, this Court issued an order directing Mr. Taylor

to show cause on or before November 9, 2018 why this matter should not be

dismissed with prejudice for failure to prosecute. (Doc. 31.) That Order was

returned as undeliverable. (Doc. 36.) Within the following 60-day period, and as

of the date of this Order, Mr. Taylor has not provided the Court with a written

notice informing it of his change of address.

      Therefore, IT IS HEREBY ORDERED that this matter is DISMISSED with

prejudice pursuant to L.R. 5.2(b) and all pending motions shall be terminated.

      DATED this 26th day of November, 2018.

                                         /s/ John Johnston
                                       John Johnston
                                       United States Magistrate Judge

                                         2
